PER CURIAM.
The questions are the same as those presented upon the former appeal, and though the plaintiff’s position is apparently strengthened by the affidavit of Edgecomb, who, upon the former application, made an affidavit which cannot be entirely reconciled with the one now presented, the same reasons that are enumerated in the opinions upon the former appeal still exist for refusing to determine the •questions upon affidavits, and for deferring them until a trial can be had. The facts now relied upon are the same as those formerly presented, the difference consisting in additional evidence now offered in support of plaintiff’s view of knowledge on the part of the defendants. No suggestion as to the irresponsibility of the defendants is made. We think, if the same diligence had been exercised in endeavoring to bring the case to trial as has been shown for the purpose of obtaining an adjudication which would determine the merits of the controversy upon affidavits, the rights of the parties should ■ere this have been adjudged. Our conclusion is that the order appealed from should be affirmed, with $10 costs and disbursements.